IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

REBECCA PADOWITZ,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2942

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed January 9, 2017.

Petition for Writ of Habeas Corpus. Original Jurisdiction.

David Jay Bernstein, Deerfield Beach, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, RAY, and MAKAR, JJ., CONCUR.